Citation Nr: 0626749	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-04 289	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether the January 9, 1996, rating decision that assigned a 
20 percent rating for bilateral knees disability, but did not 
assign a separate rating for arthritis, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active service from August 1991 to August 
1995. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Jurisdiction over the appeal has since been transferred to 
the Nashville, Tennessee, VA RO.


FINDINGS OF FACT

1.  An unappealed rating action dated January 9, 1996, 
granted service connection for bilateral retropatellar pain 
syndrome with mild degenerative changes (hereinafter 
bilateral knees disability), and assigned a 20 percent rating 
under Diagnostic Code 5010-5257.  There was some complaint of 
pain on motion without limitation of motion or instability.

2.  There is no factual basis for assignment of a separate 
rating for arthritis of the bilateral knees nor is there 
evidence that would have manifestly changed the outcome of 
the January 9, 1996 rating decision; the decision was 
supported by the evidence then of record, and the applicable 
statutory and regulatory provisions existing at the time were 
correctly applied.  


CONCLUSION OF LAW

A January 1996 rating decision that assigned a 20 percent 
rating for bilateral knees disability, but did not assign a 
separate rating for arthritis, was not based on CUE. 38 
U.S.C.A. § 5109A (West 2002 & Supp. 2005); 38 C.F.R. § 3.105 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify

It should be noted that the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA shall notify and assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has no further duty to notify the appellant of the 
evidence required to substantiate his appeal or to assist him 
in developing evidence since the evaluation of a CUE claim is 
based upon the record as it was constituted at the time of 
the decision as to which revision is sought. Cook v. 
Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) (holding, in 
order to constitute CUE, the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision); 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the duties specified in the VCAA are not 
applicable to allegations of CUE in a prior Board decision); 
see also Juarez v. Principi, 16 Vet. App. 518, 520-521 
(2002); Parker v. Principi, 15 Vet. App. 407, 412 (2002).

II. Factual Background

Review of the evidence reflects service medical records 
showing no knee abnormalities on April 1991 enlistment. In 
January 1993, the veteran complained of increased left knee 
pain while running, with pop and grinding of the joint. 
Examination showed no effusion of bilateral knees, full range 
of motion, negative Lachman's, negative medial collateral 
ligament (MCL) and lateral collateral ligament (LCL), with 
bilateral facet tenderness. Diagnosis was patellar femoral 
syndrome (PFS). February 1993 x-rays of bilateral knees 
showed no evidence of fracture, dislocation, or other 
abnormality, joint effusion or significant arthritic changes. 
Joint spaces were adequately maintained and knees were noted 
as normal. A bone scan in May 1993 showed mildly increased 
activity in the patella bilaterally, right greater than left, 
consistent with mild stress changes, with no other focal 
areas of abnormally increased or decreased uptake seen. May 
1995 Medical Evaluation Board (MEB) examination revealed 
range of motion from 0 to 135 degrees, no swelling, negative 
varus or valgus laxity, negative Lachman's, anterior drawer, 
and McMurray's tests, negative pivot shift, negative 
apprehension test, and negative medial and lateral facet 
tenderness. There was right popliteal tenderness to 
palpation, no palpable masses, and positive patellar grind 
with flexion and extension with pain, and normal patellar 
tracking. X-rays to both knees were within normal limits, as 
were laboratory values. Final diagnosis was bilateral 
retropatellar pain syndrome. The veteran was separated in 
August 1995.

October 1995 VA examination reflected no joint swelling or 
instability of bilateral knees. Range of motion was flexion 
to 140 and full extension to 0 degrees. Collateral and 
cruciate ligaments were intact, with no clinical evidence of 
meniscal injury. Deep tendon reflexes and peripheral pulses 
were both 2+ and equal bilaterally.  There was no swelling, 
joint deformity, or instability noted. ANA, rheumatoid 
factor, uric acid and sedimentation rate tests were normal. 
X-rays of both knees revealed mild arthritis. Diagnosis was 
chronic pain in both knees, mild arthritis.

III. Analysis

In the present case, a January 1996 RO decision granted 
service connection for bilateral retropatellar pain syndrome 
and assigned a 20 percent rating for bilateral retropatellar 
pain syndrome with mild degenerative changes under diagnostic 
code 5010-5257.  It was noted that there were complaints of 
painful motion which provided the basis for the 20 percent 
rating assigned.  There was a full range of motion and there 
was no evidence of swelling or instability. The RO did not 
assign a separate rating for arthritis.  The veteran 
maintains CUE in the January 1996 rating decision, on the 
basis that a separate rating for arthritis was warranted. 

Applicable regulations in effect at the time of the January 
1996 rating provide that if a veteran fails to appeal from an 
RO decision concerning a claim, as in the January 9, 1996 
rating decision, that decision becomes "final." 38 U.S.C. § 
7105(c) (1996-2005). Previous determinations, which are final 
and binding, including decisions of service connection, 
degree of disability and other issues, will be accepted as 
correct in the absence of CUE. 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a). 

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991). Generally, the Court has resorted to a judicially 
created three-prong test to determine whether CUE exists in a 
prior determination: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied" (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), 
(2) the error must be "undebatable" and the sort of error 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a finding of 
CUE must be based on the record and the law that existed at 
the time of the prior decision. Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc); see also Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001). Merely to aver that 
there is CUE in a case is not sufficient to raise the issue. 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993). A claim of CUE must 
be specific as to when and how the error occurred; mere 
disagreement with how the facts were weighed and evaluated 
"can never rise to the stringent definition of CUE." Fugo, 6 
Vet. App. at 44. 

On review, the Board finds that based on the evidence then of 
record and the law then in effect, the January 1996 RO 
decision does not contain CUE. The evidence at the time of 
the rating decision did not establish that the veteran met 
the criteria for a separate compensable rating for arthritis.  
It is noted that while there were mild degenerative changes 
noted, there was no limitation of motion on examination.  As 
such there was no basis for a separate compensable rating.  
Similarly, there was no instability.  The bilateral 20 
percent rating assigned reflected complaints of painful 
motion without other impairment.  This is all that his shown 
from the service connected pathology.  It cannot be said that 
the RO decision was undebatably erroneous in not assigning a 
separate rating for arthritis. Under these circumstances, the 
Board finds there was no CUE in the January 1996 RO decision.

VA regulations extant at the time the rating was assigned in 
January 1996 provide that disability ratings are determined 
by applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity. 

Disability evaluations are to be based upon the most complete 
evaluation of the condition that can be feasibly constructed 
with interpretation of examination reports, in light of the 
whole history, medical and industrial, so as to reflect all 
elements of disability. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1996).

A full description of the effects of the disability upon 
ordinary activity is also required. Functional impairment is 
based on lack of usefulness and may be due to pain, supported 
by adequate pathology and evidenced by visible behavior 
during motion. Factors for consideration in evaluating 
disabilities of the musculoskeletal system include pain, 
weakness, limitation of motion, and atrophy. Crepitation 
within the joint structure should be noted carefully as 
points of contact that are diseased. Painful motion with 
joint or periarticular pathology that produces disability 
warrants at least the minimum compensable rating for the 
joint. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full. See 38 C.F.R. § 
4.71, Plate II. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1996). In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) when established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.). 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
A 20 percent evaluation will be assigned with X-ray evidence 
of involvement of two or more major joints and two or more 
minor joint groups with occasional incapacitating 
exacerbations. See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 
The term "incapacitating" was not defined in Diagnostic Code 
5010 nor was it referred to in 38 C.F.R. § 4.59 which 
provided guidance to the rating agency in evaluating painful 
motion. By implication, this term contemplates having no 
capacity to perform a certain function, such as work. cf. 38 
C.F.R. § 4.97.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations, VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination. Such inquiry is not to be 
limited to muscles or nerves. These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination. DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991), the 
Court held that 38 C.F.R. § 4.40 recognizes that functional 
loss may be due to pain or limitation of motion, as specified 
in the rating schedule under 38 C.F.R. § 4.71a, and that 
functional loss caused by either factor should be compensated 
at the same rate. 

For limitation of motion of the knee, the Rating Schedule 
provides that flexion of the leg limited to 15 degrees 
warrants a 30 percent rating. Flexion limited to 30 degrees 
warrants 20 percent. Flexion limited to 45 degrees - 10 
percent, and flexion limited to 60 degrees warrants 0 percent 
rating. 38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 
5260. 

Extension limited to 20 degrees warrants a 30 percent rating. 
Extension limited to 15 degrees warrants a 20 percent, 
extension limited to 10 degrees a 10 percent rating, and 
extension limited to 5 degrees a 0 percent rating. 38 C.F.R. 
§§ 4.71 Plate II, 4.71a, Diagnostic Code 5261. 

Diagnostic Code 5257 pertains to recurrent subluxation or 
lateral instability of a knee. Subluxation is an incomplete 
or partial dislocation. Dorland's Illustrated Medical 
Dictionary 1596 (28th ed. 1994)). A 30 percent evaluation is 
warranted for recurrent subluxation or lateral instability of 
the knee when there is severe impairment. A 20 percent 
evaluation requires moderate impairment. Slight impairment of 
either knee warrants a 10 percent rating. 38 C.F.R. §§ 4.71, 
Plate II, 4.71a, Diagnostic Code 5257. 

Cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the knee joint warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 
Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5259. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the proper rating to be 
assigned for a given disability, the Board may only consider 
those factors which are included in the rating criteria 
provided by regulations for rating that disability. To do 
otherwise would be error as a matter of law. Massey v. Brown, 
7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992). 

The pyramiding of disability ratings, the evaluation of the 
same disability or manifestations under various diagnoses, 
was to be avoided. 38 C.F.R. § 4.14 (1996).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case", Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. Any change in diagnostic 
code by a VA adjudicator must, however, be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

The veteran's disability has been evaluated pursuant to 
diagnostic codes (DC) 5010-5257. In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined. With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen. 38 
C.F.R. § 4.27. The hyphenated diagnostic code in this case 
indicates that traumatic arthritis under Diagnostic Code 5010 
is the service-connected disorder, and recurrent subluxation 
and instability under Diagnostic Code 5257, is the residual 
condition on the basis of which the rating was determined.

As described above, there is a bilateral 20 percent rating 
assigned as a result of the rating action at issue.  This 
contemplated painful motion as the only knee impairment.  
There is no evidence of limitation of motion, and there is no 
instability, so the knee impairment rated warrants no more 
than the bilateral 20 percent rating assigned.  As such there 
is no CUE and the appeal is denied.


ORDER

The appeal to establish CUE in the January 1996 rating 
decision, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


